SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

717
CA 11-01437
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF THE STATE OF NEW YORK,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

JOHN HALL, RESPONDENT-APPELLANT.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, BUFFALO
(MARGOT S. BENNETT OF COUNSEL), FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), dated June 7, 2011 in a proceeding pursuant to
Mental Hygiene Law article 10. The order determined that respondent
is a dangerous sex offender requiring confinement and committed
respondent to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order determining that he
is a dangerous sex offender requiring confinement pursuant to Mental
Hygiene Law article 10 and committing him to a secure treatment
facility. We reject respondent’s contention that petitioner failed to
establish by clear and convincing evidence at the dispositional
hearing that “respondent is likely to be a danger to others and to
commit sex offenses if not confined to a secure treatment facility” (§
10.07 [f]). Indeed, the experts for both petitioner and respondent
recommended inpatient treatment. Thus, Supreme Court’s determination
that respondent should be committed to a secure treatment facility is
supported by the requisite clear and convincing evidence (see
generally id.).

     Contrary to the further contention of respondent, the court did
not err in permitting petitioner’s expert to testify concerning
statements in the various records he reviewed in forming his opinion.
“The professional reliability exception to the hearsay rule ‘enables
an expert witness to provide opinion evidence based on otherwise
inadmissible hearsay, provided it is demonstrated to be the type of
material commonly relied on in the profession’ ” (Matter of State of
New York v Motzer, 79 AD3d 1687, 1688, quoting Hinlicky v Dreyfuss, 6
NY3d 636, 648). We reject respondent’s contention that the court
                                 -2-                           717
                                                         CA 11-01437

abused its discretion in permitting petitioner to call respondent’s
expert as a rebuttal witness (see generally Matter of Roth v S & H
Grossinger, 284 AD2d 746, 748-749), and the record belies the further
contention of respondent that the court limited his cross-examination
of petitioner’s expert concerning recidivism statistics related to the
Static 99 assessment.

     Finally, there is no merit to the contention of respondent that
the court’s delay in rendering a decision denied him due process. The
dispositional hearing concluded on April 26, 2011, and the court’s
decision was issued 42 days later, on June 7, 2011, well within the
60-day limitation (see Mental Hygiene Law § 10.07 [b]; CPLR 4213 [c]).




Entered:   June 8, 2012                        Frances E. Cafarell
                                               Clerk of the Court